 

GERMAN AMERICAN BANCORP, INC.

 

LTI Restricted Stock Award Agreement for ________________ ("Participant")



March 15, 2013

 

German American Bancorp, Inc. (the "Company") is pleased to grant to you an
incentive award pursuant to its Management Long-Term Incentive Plan ("LTI Plan")
award program consisting of (i) certain Service-Based Restricted Shares of the
Company (the "Restricted Stock"), subject to the terms, conditions and
applicable restrictions under the Company's 2009 Long Term Equity Incentive Plan
(the "Plan"), and (ii) rights to receive cash payments and credits ("LTI Cash
Rights") (such Restricted Shares and LTI Cash Rights being referred to as "your
Award"), subject to the terms and condition of this Agreement ("Agreement").
This Agreement and the Restricted Shares granted hereby are subject to the terms
and conditions of the Plan, the terms of which are incorporated herein. Any
capitalized term that is not defined in this Agreement has the meaning described
by the Plan. Please see the Plan document and the Plan's prospectus for more
information regarding your rights and obligations under this Agreement.

 

Please execute this Agreement by signing both copies. Return one copy within
thirty (30) days of its date to Terri Eckerle, Shareholder Relations, German
American Bancorp, Inc., 711 Main Street, Box 810, Jasper, Indiana 47546. Retain
one copy of the Agreement for yourself along with the enclosed Plan.

 

1.          Grant of the Award. The Company hereby grants you, as of the date
specified above (the "Grant Date") an Award consisting of (a) 300 (Three
hundred) shares of Restricted Stock, with an aggregate value as of the Grant
Date of $6,837.00 (Six Thousand Eight Hundred Thirty Seven Dollars and No Cents)
based on the NASDAQ Official Closing Price of the Shares representing the
Restricted Stock on the last trading day before the Grant Date, and (b) an LTI
Cash Right (payable without interest as set forth in this Agreement) of
$5,963.00 (Five Thousand Nine Hundred Sixty Three Dollars and No Cents). This
Award is granted to you subject to the terms and conditions specified in this
Agreement and the Plan.

 

2.          Vesting of the Award. Subject to earlier forfeiture and cancellation
pursuant to the Plan and this Agreement and possible acceleration as provided by
Article VI of the Plan, your rights to retain the Award (including the
Restricted Stock and the LTI Cash Right) will vest in three equal (or as nearly
equal as possible) annual installments (33 and 1/3 percent at each vesting
date), with the first annual vesting date of the Award deemed to occur as of
12:01 A.M. Jasper time on the morning of December 5 of the year 2013 and on
December 5 of each of the next two succeeding years (each such date, a "Vesting
Date"). The period during which all or any portion of the Award is not vested
shall be referred to as the Restricted Period. The Compensation/Human Resources
Committee of the Board of Directors of the Company, which administers the Plan
(the "Committee"), shall have the authority, in its sole judgment (which shall
be conclusive and binding) to determine whether the conditions to vesting
specified by this Agreement and the Plan have been satisfied as of any Vesting
Date or any other date, and to determine the exact amount(s) of shares of
Restricted Stock and of the LTI Cash Right payment that is deemed to be vested
and/or payable at any time. The Committee may also waive the provisions of
Section 5 or otherwise shorten the Restricted Period as to any or all of the
Award, and in connection with such actions may cause the Award to vest at an
earlier date, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws or accounting
principles or interpretations, or by reason of other changes in circumstances
occurring after the Grant Date.

 

 

 

 

 

3.           Your Rights in Award before Vesting. Except as otherwise provided
in this Agreement, you shall have all the rights of a holder of Shares in
respect of each of your shares of Restricted Stock that are included in the
Award during the Restricted Period, including, but not limited to, the right to
receive all cash dividends paid on the Restricted Stock that are declared with a
record date on or after the Grant Date and the right to vote the Restricted
Stock on all matters to come for a vote by the holders of the Shares with a
record date on or after the Grant Date. You shall have no right to receive any
benefit with respect to any unvested LTI Cash Right during the Restricted
Period.

 

4.           Non-Certificated Nature of Restricted Stock during the Restricted
Period. The Company has directed its registrar and transfer agent (the "Transfer
Agent") to issue the shares of Restricted Stock in your name as of the Grant
Date, and to evidence the issuance of such shares of Restricted Stock to you by
crediting the number of such shares of Restricted Stock to an account that has
been established in your name on the Transfer Agent's books (your "Restricted
Stock Account"). During the Restricted Period, the Company shall have no
obligation to cause a certificate evidencing any of the shares of Restricted
Stock (to the extent not yet vested) to be prepared or delivered. Any cash
dividends payable in respect of the Restricted Stock during the Restricted
Period pursuant to Section 3 shall be paid to you in cash, unless you otherwise
direct, in which event such dividends will be paid to such account as you
direct.

 

5.           Forfeiture and Cancellation of the Award; Conversion of Award in
Certain Cases

 

(a)Continuing Employment Condition. If your period of continuing employment
("Employment Period") with the Company and its Subsidiaries terminates during
the Restricted Period otherwise than by reason of a Qualifying Circumstance (as
defined below), the then-unvested portion of your Award (including your
Restricted Stock and all associated property and rights, and your LTI Cash
Right) shall be forfeited and cancelled effective as of the last day of your
Employment Period. In the event of any forfeiture or cancellation of any portion
of your Restricted Stock pursuant to this Section 5, such portion of your shares
of Restricted Stock shall be deemed to have been reacquired by the Company and
cancelled effective as of the last day of your Employment Period, and you
therefore shall not have the right to receive any cash dividends or other
distributions with respect to such portion of the Restricted Stock that are
declared with a record date after the Employment Period. If your Employment
Period terminates during the Restricted Period by reason of a Qualifying
Circumstance, your Award will be deemed to be fully earned and vested. In the
event that the vesting of your Award is accelerated as a result of a Qualifying
Circumstance, (i) the Restricted Stock portion of the Award will fully vest as
of the effective date of the Qualifying Circumstance, and (ii) any portion of
such Award that represents your LTI Cash Right will be paid to you (or your
estate, as applicable) within sixty (60) days following the effective date of
the Qualifying Circumstance, but in no event later than March 15 of the year
following such Qualifying Circumstance. The existence or non-existence of a
Qualifying Circumstance, and the existence and effective date of any termination
of your Employment Period, shall, in the event of any uncertainty or dispute, be
determined for all purposes under the Plan and this Agreement by the Committee,
whose judgment on such matters shall be conclusive and binding.

 

- 2 -

 

 

(b)Qualifying Circumstance. For purposes of this Section 5, a "Qualifying
Circumstance" means, with reference to the termination of your employment with
the Company and all Subsidiaries, one (i) that occurs due to the your death or
disability (as determined by any disability policy or program maintained by the
Company), or (ii) that occurs due to such other event or circumstance that the
Committee specifically approves and designates as a Qualifying Circumstance.

 

(c)Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Plan) occurs during the Restricted Period,
and prior to the date of any forfeiture and cancellation of your Award, then all
of the Vesting Dates of your Award shall be deemed to have been accelerated to
the date of the Extraordinary Event, and your Award (including the Restricted
Stock and the LTI Cash Right) shall be deemed fully non-restricted and
non-forfeitable as of such date. In the event that the vesting of your Award is
accelerated as a result of an Extraordinary Event, any portion of such Award
that represents your LTI Cash Right will be paid to you within thirty (30) days
of the occurrence of such Extraordinary Event.

 

(d)Deemed Terminations (In Absence of Any Extraordinary Event). For purposes of
this section 5, your Employment Period shall be deemed to terminate before the
end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of an
Extraordinary Event (as defined by Section 6.06(d) of the Plan), (i) you give
notice before the end of the Restricted Period to the Company or any of its
Subsidiaries of the termination of your association with them in all capacities
(whether as a director, officer, employee or consultant), (ii) you take any
action before the end of the Restricted Period, such as accepting another
position, that, in the judgment of the Committee, indicates that you plan to
terminate your association with the Company and its Subsidiaries, or (iii) the
Company and/or any of its Subsidiaries gives notice prior to the end of the
Restricted Period to you that your association with them in all capacities
(whether as a director, officer, employee or consultant) is being terminated.
For the avoidance of doubt, Clauses (i), (ii) and (iii) concerning termination
of association shall apply even if your termination of association is planned or
stated not to become effective until after the end of the Restricted Period.

 

6.          Non-Transferability. Prior to expiration of the Restricted Period,
you may not sell, assign, transfer, pledge or otherwise encumber any of your
unvested rights under the Award, including the unvested portion of the
Restricted Stock and of the LTI Cash Right.

 

7.          Disclaimer of Employment Contract. Nothing contained in this
Agreement shall be construed as an obligation of the Company or any of its
Subsidiaries or any other person to retain you in its employ.

 

8.          Securities Laws. The Company's obligation to issue to you, or to
deliver to you any stock certificates evidencing, Shares hereunder shall, if the
Committee so requests, be conditioned upon the Company's receipt of a
representation by you as to your investment intention, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other federal,
state or local securities legislation. The Company shall not be required to
deliver any certificates for shares under this Agreement or to issue any shares
hereunder prior to (i) the admission of such shares to listing on any stock
exchange on which the Shares may then be listed, and (ii) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation, as the Committee shall determine to be necessary or
advisable.

 

- 3 -

 

 

9.Code Section 409A.

 

(a)The parties hereto intend that all benefits and payments to be made to the
Participant hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section 409A and the regulations issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this Agreement shall be construed and
administered in accordance with such intent. The parties also agree that this
Agreement may be modified, as reasonably requested by either party, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, Code Section
409A in connection with, the benefits and payments to be provided or paid to the
Participant hereunder. Any such modification shall maintain the original intent
and benefit to the Company and the Participant of the applicable provision of
this Agreement, to the maximum extent possible without violating Code Section
409A.

 

(b)All payments to be made upon a termination of employment under this Agreement
may only be made upon a "separation from service" under Code Section 409A. In no
event may the Participant, directly or indirectly, designate the calendar year
of a payment.

 

(c)Any payments hereunder that qualify for the "short-term deferral" exception
or another exception under Code Section 409A shall be paid under the applicable
exception.

 

(d)Notwithstanding the foregoing or anything to the contrary contained in any
other provision of this Agreement, if the Participant is a "specified employee"
at the time of his "separation from service" within the meaning of Code Section
409A, then any payment hereunder designated as being subject to Code Section
409A and this Subsection shall not be made until the first business day after
(i) the expiration of six (6) months from the date of his separation from
service, or (ii) if earlier, the date of his death (the "Delayed Payment Date").
On the Delayed Payment Date, there shall be paid to the Participant or, if he
has died, to his estate, in a single cash lump sum, an amount equal to aggregate
amount of the payments delayed pursuant to the preceding sentence. The term
"specified employee" shall mean any individual who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Company or its delegate), is a specified employee under Code Section 409A, as
determined by the Company (or its delegate). The determination of "specified
employees," including the number and identity of persons considered "specified
employees" and identification date, shall be made by the Company (or its
delegate) in accordance with the provisions of sections 416(i) and 409A of the
Code.

 

- 4 -

 

 

 

10.         Tax and Other Withholding Obligations. The Company's obligation to
pay or deliver to you the Restricted Stock and the LTI Cash Right payments that
together constitute the Award shall be subject to the Company's compliance with
applicable tax withholding and other required withholding or deductions, if any,
with respect to the compensation realized by you as a result of having received
the Award (including the non-cash compensation income that you may be deemed to
realize for income tax purposes upon the lapsing of the restrictions upon all or
any portion of the Award) including any deductions that may be required under
the Company's employee benefit plans (collectively, the "Withholding"). The
Company intends to satisfy its Withholding with respect to any vesting or other
taxable event with respect to the Award by charging the aggregate amount of the
Withholding against the LTI Cash Right portion of your Award that may at such
time otherwise be payable to you. In the event that the LTI Cash Right portion
of the Award is greater than the aggregate amount of the Withholding, the
Company shall, as soon as practicable following the Vesting Date, pay to you the
excess amount, without interest. In the event that the LTI Cash Right portion of
the Award is less than the aggregate amount of the Withholding, then (a) the
Company shall have the right to adjust subsequent withholdings, and to withhold
from other forms of compensation, in order to cover the deficiency, and/or (b)
may require that you immediately "cover" the amount of such deficiency by (i)
paying such amount to the Company in cash or (ii) by delivering to the Company
Shares already owned by you for a period of at least six (6) months (or such
longer or shorter period as may be required to avoid a charge to earnings for
financial accounting purposes).

 

11.         Potential Repayment Obligation. You acknowledge that the values of
this Award (including the number of shares of Restricted Stock specified by this
Agreement and the amount of the LTI Cash Right entitlement specified by this
Agreement, which is a function of the Restricted Stock valued as of the Grant
Date) have been determined by the Company under the LTI Plan by reference, in
part, to certain financial and operating metrics of the Company that are
reflected by its financial statements or otherwise reported (publicly or
internally) for some or all of the three years that ended on December 31
immediately prior to the Grant Date (the "Measurement Period"). You further
acknowledge and agree that the Company shall be entitled to seek to recover from
you all or any part of your Award if and as required by the provisions of (or
regulations adopted or to be adopted under) the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the Sarbanes-Oxley Act of 2002, or any other
"clawback requirement" imposed by applicable law or regulation or by the listing
standards of NASDAQ, if the Company is required, regardless of fault (and even
if you did not personally participate or assist in any fault), to restate its
financial statements for any of the three fiscal year(s) included in the
Measurement Period. In addition to any repayment obligation that may be imposed
upon you under the preceding sentence of this Agreement, the Company may also
(by written notice delivered to you at any time on or before the third
anniversary of the Grant Date) (a) cancel any or all of the unvested or unpaid
portion of the Award that has not previously been forfeited or cancelled under
this Agreement, and (b) require that you transfer back to the Company (or repay
the Company the amounts or value of) (x) any Shares or other securities or
property or cash payments previously vested for your account, or delivered or
paid to you (or for your account), under this Agreement in respect of your Award
or (y) previously deemed earned or vested under this Agreement, where, in the
sole judgment of the Committee, you have (1) engaged in intentional misconduct
in the performance of your duties to the Company, (2) been indicted or charged
with any criminal violation, regardless of whether in connection with your
duties to the Company (other than minor traffic violations not involving use of
intoxicants or possession of illegal substances), or (3) violated your duties to
the Company under the Company's Code of Business Conduct in any material
respect. Further, the Committee may also impose additional repayment, recoupment
or "clawback" obligations upon you with respect to any other payments of cash,
stock, or other property or any other deliveries of securities made by or on
behalf of the Company to you with respect to any component of this Award
(including any payments or deliveries of shareholder dividends or distributions
or other cash or other property in respect of securities previously credited or
delivered to you under this Award), whenever the Committee may determine that
such action is appropriate by reason of applicable securities, banking, tax or
other laws or accounting principles or interpretations (regardless of whether
such laws, principles or interpretations have been changed since the Grant
Date), by reason of changes in circumstances occurring after the Grant Date, or
by reason of the Committee's subsequent discovery of any error or other
miscalculation by the Committee in its determination of the amount of Award
issuable or payable to you hereunder. The Committee shall have authority, in its
sole judgment (which shall be conclusive and binding upon you), to determine
whether you are obligated to the Company under this Section 11 to return or
repay any portion of the Award previously granted and/or paid or delivered to
you, and to determine the exact amount(s) of any such return or repayment
obligation under this Section and the procedures and currencies for any such
return. By accepting this Award, you also accept the Committee's authority under
this Agreement to make final and binding determinations with respect to all
issues pertaining to the existence and amount(s) of your repayment obligation(s)
under this Agreement. If you fail to satisfy any obligation to the Company
established or claimed by the Company under this Section in full by the due date
stated for satisfaction of such obligation, then you shall also pay to the
Company interest on the fair value of such obligation from such due date until
paid in full at a rate of interest equal to the prevailing national "prime rate"
of interest on such due date plus an amount equal to the reasonable attorneys'
fees incurred by the Company in collecting amounts due from you under this
Section. After shares or payments have been transferred (and/or paid) back to
the Company as may be required pursuant to this Section 11, the Company shall
file such federal and state tax returns or amended returns, amended W-2 forms,
or other tax filings as shall be required of it by applicable law or as
reasonably requested by you with respect to all excess income and FICA taxes
withheld and/or paid by the Company in connection with or attributable to the
such transfers or payments back to the Company.

 

- 5 -

 

 

12.         Agreement. By signing this Agreement below as the Participant, you
acknowledge that you have received a copy of the Plan, and that you are familiar
with the terms and provisions of the Plan and the Agreement, and that you accept
their terms. You also acknowledge your agreement (on behalf of yourself and your
estate, including your personal representatives, guardians, executors and heirs)
to accept as binding, conclusive, and final all decisions and interpretations of
the Company's Board of Directors or of the Committee upon any question arising
under the Plan or this Agreement.

 

    GERMAN AMERICAN BANCORP, INC.           By:   Participant   Mark A
Schroeder, Chairman and CEO

 

- 6 -

 

